                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTER~ DISTRICT OF PENNSYLVANIA

KENNETH MALIK MILLER,
    Plaintiff,

       v.                                             CIVIL ACTION NO. 19-CV-2456

TAMMY FERGt;SON, et al.,
    Defendants.

                                        MEMORA~DUM

SLOMSKY,J.                                                           OCTOBER] , 2019

       Plaintiff Kenneth Malik Miller, a prisoner currently incarcerated at SCI Phoenix, filed

this civil action pursuant to 42 U.S.C. § 1983 based on allegations related to the destruction of

inmate property during the transfer of prisoners from SCI Graterford to SCI Phoenix. In a

Memorandum and Order entered on August 30, 2019, the Court dismissed Miller's Complaint

without prejudice and granted him leave to file an amended complaint if he was able to cure the

defects the Court identified in his original pleading. The Court received Miller's Amended

Complaint ("AC") on September 10, 2019. He again names as Defendants: (1) Tammy

Ferguson, Superintendent of SCI Graterford and SCI Phoenix; (2) Mandy Sipple, Deputy

Superintendent of SCI Graterford and SCI Phoenix; (3) "C.E.R.T. John Does," the employees

responsible for the move; and (4) Secretary of Correction John Wetzel in their individual

capacities. He has added as an additional Defendant Smart Communications ("Smart"). For the

following reasons, the Court will dismiss the AC in part with prejudice and in part without

prejudice, sever the claim against Defendant Smart, and grant Miller another opportunity to

amend his claims.
I.        FACTS 1

         Miller was previously incarcerated at SCI Graterford. As that prison was closing,

inmates and their property were relocated to SCI Phoenix. Similar to his original pleading, in the

AC Miller alleges members of a Corrections Emergency Response Team ("C.E.R.T.") took

custody of prisoners' property in connection with the move. Miller alleges that his property was

destroyed, lost, or left in disarray. He contends that Defendants Wetzel, Ferguson and Sipple

"orchestrated the removal and destruction of Plaintiffs['] personal property which consisted of

constitutionally protected items." (ECF No. 11 at 13.) He also alleges that the C.E.R.T.

members "were the henchmen that deliberately damaged, destroyed and disarranged legal and

other protected properties of plaintiff by the consent of the above Defendants (Wetzel, Ferguson,

Sipple) that hired and paid Defendants (C.E.R.T.) for this purpose." (Id. (parentheticals in

original).) Miller asserts that Department of Corrections policies governing the packing of

property and transfer of inmates were disregarded, his grievances resulted in a monetary

settlement that Ferguson and Sipple failed to honor, and he was not compensated for his

"constitutionally protected items." (Id. at 14.)

         Miller asserts that the manuscript of an about to be self-published book he authored about

jailhouse lawyering was destroyed in the move. (Id at 15.) Miller contends that he has a First

Amendment expression right in his manuscript and its deliberate destruction violated his rights.

(Id. at 16.) He also alleges a First Amendment violation arising from art supplies and finished

origami artwork that was destroyed (id at 17-18), and from the destruction of a collage of

historical family photographs (id. at 18). He alleges an Eighth Amendment violation arising




1
    The allegations are taken from the AC. (See ECF No. 11.)


                                                   2
from the destruction or loss of his orthopedic style shoes that he wore to alleviate pain from a

pre-incarceration broken ankle. (Id at 21.) He alleges the shoes constituted a life necessity and

all Defendants acted with deliberate indifference to his health and safety. (Id at 21-22.)

        Miller alleges a Free Exercise claim arising from the deliberate destruction of religious

items including his kufis, books, a prayer rug, and Islamic wall posters. (Id at 22.) He asserts

that there was no penological reason for his being denied these religious items, the denial of the

items constituted an atypical hardship of incarceration, deprived him of due process, and

constituted cruel and unusual punishment. (Id at 23-24.) Miller asserts a First and Sixth

Amendment claim based on the destruction of his legal property.2 (Id at 25.) He also alleges

that legal mail was opened outside of his presence, his attorney/client legal mail was

photocopied, Defendants Wetzel, Ferguson and Sipple conspired with Defendant Smart, which

Miller contends is an agent under contract with the Department of Corrections, to "open and

photocopy [his] legal content, including photographs, before sending the photo copies to

plaintiff.'' (Id at 26-27.) He also alleges that non-party the United States Postal Service is part

of the conspiracy to photocopy his mail. (Id at 27.) Finally, he asserts that Wetzel, Ferguson

and Sipple were motivated to destroy his property in order to sell the same items back to him.

(Id at 28.)

II.    ST AND ARD OF REVIEW

       As the Court previously granted Miller leave to proceed informa pauperis, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the AC if it fails to state a claim.

Whether a complaint fails to state a claim under § 1915(e )(2)(B)(ii) is governed by the same



2
  :Vliller also asserts that had "legal materials from the Coal Township lawsuit, from the Dallas
litigation and the Huntingdon litigation and experiences." (Id at 16.) Although :Vliller does
specifically so state, the Court assumes that these materials were destroyed in the move.
                                                  3
standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the AC contains "sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face." Ashcroft v Iqbal, 556 U.S. 662, 678 (2009) (quotations

omitted). Conclusory allegations do not suffice. Id As Miller is proceeding prose, the Court

construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333,339 (3d Cir. 2011).

III.   DISCUSSION

       "To state a claim under§ 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v Atkins, 487 U.S. 42, 48 (1988).

For the following reasons, Miller has again failed to state plausible § 1983 claims.

        A.     Property Loss Claims

       The Court previously determined that the destruction of Miller's non-legal, non-religious

personal property did not provide a basis for a claim under the Eighth or Fourteenth

Amendments. (ECF ~o. 9 at 5-7.) In the AC, Miller attempts to reframe his claims based upon

the loss of his manuscript (ECF No. 11 at 16-18), his art supplies and finished works of art (id. at

18-19), and his historical family photographs (id at 19-21) as First Amendment free expression

claims, rather than Fourteenth Amendment due process claims as originally pied. Regardless of

the label Miller has attached, it remains that his claim is based on the destruction of personal

property. While the Court does not question that the property had significant artistic, historic, or

literary value, the fact that it has such value does not change its characterization as personal

property. Accord Blake v JPay, Civ. A. No. 18-3146, 2019 WL 3858158, at *2 (D. Kan. Aug.

16, 2019) (destruction of prisoner's manuscripts treated as loss of personal property; due process



                                                  4
claim rejected as not plausible where adequate post-deprivation remedy existed); McFadden v.

Mail Room Staff, Civ. A. No. 13-1029, 2014 WL 4924306, at *3 (M.D.N.C. Sept. 30, 2014)

(prisoner failed to state a cognizable First Amendment claim under§ 1983 based on destruction

of manuscript by prison mailroom because, although prisoners enjoy a protected First

Amendment interest in sending and receiving mail, he possessed a meaningful post-deprivation

remedy for loss of his personal property). It is clear that the First Amendment protects the right

to receive and disseminate ideas. Red Lion Broadcasting Co v. FCC. 395 U.S. 367 (1969);

Stanley v Georgia, 394 U.S. 557, 564 (1969). It is equally clear that incarceration does not strip

one of his First Amendment rights, and that the guarantees of that constitutional provision are

applicable to states under the Fourteenth Amendment. Cruz v. Beto, 405 U.S. 319 (1972); Long

v Parker, 390 F.2d 816 (3rd Cir. 1968). However, the destruction of a prisoner's personal

property does not implicate the First Amendment merely because the destroyed property is

allegedly the product of expression. Accordingly, Miller's First Amendment property loss

claims involving his manuscript, art, and photographs are not plausible and are dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Having already afforded Miller an opportunity to

amend his property loss claim, and it appearing that any further attempts would be futile, the

claims involving his manuscript, art, and photographs are dismissed with prejudice.

       The only additional personal property related allegation Miller includes in the AC that he

did not allege in the original pleading concerns his orthopedic shoes. He specifically asserts that

his orthopedic shoes are a life necessity and that all Defendants acted with deliberate indifference

to his health and safety by losing or destroying them. (Id. at 21-22.)

       Conditions of confinement violate the Eighth Amendment's prohibition on cruel and

unusual punishment if they satisfy two criteria. First, the conditions "must be, objectively,



                                                 5
sufficiently serious" such that a "prison official's act or omission ... result[ s] in the denial of the

minimal civilized measure of life's necessities." Farmer v. Brennan, 511 U.S. 825, 834 (1994)

(citations and internal quotation marks omitted). Second, the official responsible for the

challenged conditions must exhibit a "sufficiently culpable state of mind," which "[ i ]n prison-

conditions cases ... is one of deliberate indifference to inmate health or safety." Id. In most

cases, the destruction of property does not equate to a sufficiently serious deprivation that would

give rise to a claim under the Eighth Amendment. See Payne v. Duncan, Civ. A. No. 15-1010,

2017 WL 542032, at *9 (M.D. Pa. Feb. 9, 2017) ("Plaintiffs claim for destruction

of property under the Eighth Amendment does not constitute a deprivation of life's

necessities."), aff'd, 692 F. App'x 680 (3d Cir. 2017); Dean v. Folino, Civ. A. No. 11-525, 2011

WL 4527352, at *3 (W.D. Pa. Aug. 22, 2011) (allegations regarding destruction of property did

not state Eighth Amendment claim), report and recommendation adopted, 2011 WL 4502869

(W.D. Pa. Sept. 28, 2011).

       The need for orthopedic shoes has, however, been held to be serious medical need for

purposes of stating a plausible claim of deliberate indifference to a serious medical need. See

Saunders v. Horn, 959 F. Supp. 689, 694 (E.D. Pa. 1996), report and recommendation adopted,

960 F. Supp. 893 (E.D. Pa. 1997) (holding that where plaintiff alleged that a physician prescribed

orthopedic shoes he stated a plausible claim that he had a serious medical need). "A medical

need is serious, ... if it is one that has been diagnosed by a physician as requiring treatment or

one that is so obvious that a lay person would easily recognize the necessity for a doctor's

attention." Monmouth Cty. Corr Institutional Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir.

1987) (internal quotations omitted). Deliberate indifference is properly alleged "where the

prison official (1) knows of a prisoner's need for medical treatment but intentionally refuses to



                                                   6
provide it; (2) delays necessary medical treatment based on a non-medical reason; or (3) prevents

a prisoner from receiving needed or recommended medical treatment." Rouse v. Plantier, I 82

F.3d 192, 197 (3d Cir. 1999). Furthermore, "[a] defendant in a civil rights action must have

personal involvement in the alleged wrongs" to be liable. See Rode v Dellarciprete, 845 F.2d

1195, 1207 (3d Cir. 1988).

        For the purposes of§ 1915 screening, Miller's claim based on the destruction of his

orthopedic shoes is not plausible as alleged. First, to constitute a medical necessity, the need for

his orthopedic shoes must have been prescribed by a physician. Miller has not alleged this

element and, accordingly, the loss of his shoes cannot constitute a denial of treatment. Second,

Miller has also failed to allege which Defendants were personally involved in the deprivation.

Rather, he alleges in only general terms that "defendants had a 'sufficiently culpable state of

mind'" and that "[a]ll defendants knew and should have known that what they were doing

intentionally[] could violate plaintiffs protected rights." (ECF No. 5 at 21-22.) Since ~iller

does not identify a specific Defendant - - even in terms of an unknown John Doe who

participated in the complained of conduct - he cannot allege a plausible claim based on any

Defendant's personal involvement in the alleged wrong or any Defendants' possession of a

sufficiently culpable state of mind. Accord, Gadson v. John Doe#/, Corr Officer, Civ. A. No.

15-40, 2016 WL 3469383, at *4 (W.D. Pa. May 24, 2016), report and recommendation adopted

sub nom. Gadson v. Doe, Civ. A. No. 15-40, 2016 WL 3546056 (W.D. Pa. June 21, 2016)

(dismissing Eighth Amendment claim with prejudice holding that, "[t]aking all of the allegations

in the complaint as true, Plaintiff has failed to allege the personal involvement of Defendants

Weidlich and Burk in the alleged confiscation of his orthopedic shoes or orthotic heel lift

inserts.")



                                                  7
        Accordingly, the Court will dismiss ~iller's claim involving the loss or destruction of his

orthopedic shoes without prejudice and will afford him an additional opportunity to amend his

pleading to attempt to cure the identified defects.

        B.      First and Fourteenth Amendment Claims -            Loss of Religious Items

        ~iller is also pursuing a First and Fourteenth Amendment due process claim based on the

loss and/or destruction of his religious property. Specifically, he contends that his kufis, prayer

rug, religious books and posters were deliberately destroyed. He asserts that Defendants Wetzel,

Ferguson and Sipple had a duty to stop the C.E.R.T. John Doe defendants.

        The Supreme Court has recognized that the First Amendment guarantees that all

prisoners must be afforded reasonable opportunities to exercise their religious freedom. Cruz v

Beto, 405 U.S. 319, 322 n. 2 (1972); see also O 'Lone v Shabazz, 482 U.S. 342, 348 (1987)

("Inmates clearly retain protections afforded by the First Amendment, ... including its directive

that no law shall prohibit the free exercise of religion.") (citations omitted). In order to state a

plausible Free Exercise claim, a plaintiff must allege a "substantial burden" on the exercise.

Thomas v Review Bd., 450 U.S. 707,718 (1981); Wisconsin v Yoder, 406 U.S. 205,218 (1972).

Stated another way, the free exercise inquiry asks whether government has placed a substantial

burden on the observation of a central religious belief or practice and, if so, whether a

compelling governmental interest justifies the burden. Hernandez v. Comm 'r of Internal

Revenue, 490 U.S. 680, 699 (1989) (internal citations omitted). In addition, to state a denial of

religious freedom claim in this instance, Miller must allege that the destruction of his property

was not reasonably related to a legitimate, penological interest. 0 'Lone, 482 U.S. at 349-50;

Turner v. Safley, 482 U.S. 78, 89 (1987).




                                                   8
        Although Miller states Defendants Wetzel, Ferguson and Sipple had no penological

justification in destroying his religious items, he does not allege how the loss of the items placed

a substantial burden on the practice of his religion. Miller's bare allegations are, accordingly,

insufficient to state a First Amendment free exercise claim. He does not allege that the

destruction of his property restricted him from participation in prayer or why substitute copies of

religious texts, prayer rugs or kufis, other than the destroyed personal property, would not

suffice. Miller also fails to explain how the destruction of his decorative wall posters, even if

they had religious content, imposed a substantial burden on his free exercise of his religion. In

other words, Miller does not indicate how the destruction of his property actually prevented him

from practicing his faith and does he even assert that it placed a substantial burden on the

observation of a central religious practice. While troubling, the allegation of wrongful conduct

does not rise to the level of a violation of constitutional dimension merely because the destroyed

personal property was used by ~iller for religious observance. As ~tiller has post-deprivation

remedies to recover the value of his lost property, the Court will dismiss his First and Fourteenth

Amendment claim for failure to state a claim upon which relief may be granted. See Spencer v.

Bush, 543 F. App'x 209,213 (3d Cir. 2013) ("'[A]n unauthorized intentional deprivation

of property by a state employee does not constitute a violation of the procedural requirements of

the Due Process Clause of the Fourteenth Amendment if a meaningful postdeprivation remedy

for the loss is available."' (quoting Hudson v. Palmer, 468 U.S. 517, 533 (1984))); Shakur v.

Coelho, 421 F. App'x 132, 135 (3d Cir. 2011) (per curiam) (explaining that the Pennsylvania

Tort Claims Act provides an adequate remedy for a willful deprivation of property).




                                                  9
        C.      Legal Property Claim

        Miller's next claim involves legal property. He alleges that legal property he was

apparently preparing for submission to "District Attorney Mr. Krasner and Ms. Cummings" -

which the Court assumes refers to the Philadelphia District Attorney's conviction integrity unit

   was destroyed and cannot be replaced. (ECF ::--.:o. 11 at 25.)

        Miller's allegation attempts to state a denial of access to the courts claim. "Under the

First and Fourteenth Amendments, prisoners retain a right of access to the courts." Monroe v.

Beard, 536 F.3d 198, 205 (3d Cir. 2008). "Where prisoners assert that defendants' actions have

inhibited their opportunity to present a past legal claim, they must show (I) that they suffered an

'actual injury'--that they lost a chance to pursue a 'nonfrivolous' or 'arguable' underlying

claim; and (2) that they have no other 'remedy that may be awarded as recompense' for the lost

claim other than in the present denial of access suit." Id (quoting Christopher v llarbury, 536

U.S. 403,415 (2002)). "[Tlhe underlying cause of action, ... is an element that must be

described in the complaint." Christopher, 536 U.S. at 415.

        Miller has not stated a plausible claim for denial of access to the courts. His assertion

that the destroyed property was being prepared for submission to the District Attorney's

conviction integrity unit is insufficient to state an access to the courts claim since Miller's

possibly gaining relief through this process constitutes mere speculation and does not constitute a

claim made to a court. He has failed to allege that he lost an actual opportunity to pursue a

nonfrivolous or arguable underlying court claim. Furthermore, while the constitutional right of

access to the courts is an aspect of the First Amendment right to petition the government for

redress of grievances, see Bill Johnson's Restaurants, Inc v NLRB, 461 C .S. 731, 741 ( 1983 ),

there appears to be no specific constitutional right to seek discretionary prosecutorial



                                                  10
reexamination of charging decisions. See Wayte v. United States, 4 70 U.S. 598, 607 ( 1985)

(holding that prosecutors are granted broad discretion in charging decisions so long as the

decision is not based on an unjustifiable standard such as race, religion, or other arbitrary

classification); Minnesota State Bd for Community Colleges v. Knight, 465 U.S. 271, 285 (1984)

("Nothing in the First Amendment or in ... case law interpreting it suggests that the rights to

speak, associate, and petition require government policymakers to listen or respond to

individuals communications."). Therefore, this portion of Miller's legal property claim will also

be dismissed with prejudice.

       D.      Claim Involving Legal Mail

       Miller separately asserts a claim that attorney/client material was opened and copied by

Defendants Wetzel, Ferguson and Sipple in conspiracy with Defendant Smart. (Id. at 26.) This

claim does not appear to be connected with the transfer of prisoners from SCI Graterford to SCI

Phoenix.

       Miller's allegations concerning the opening of his legal mail will also be dismissed, but

with leave to refile the claim in a separate civil action. The Cnited States Court of Appeals for

the Third Circuit has explained that prisoners "do not forfeit their First Amendment right to use

of the mails" and that a "pattern and practice of opening properly marked incoming [legal] mail

outside an inmate's presenc.e infringes communication protected by the right to free speech."

Bieregu v Reno, 59 F.3d 1445, 1452 (3d Cir. 1995), abrogated in part by Oliver v. Fauver, 118

F.3d 175 (3d Cir. 1997); see also Taylor v. Oney, 196 F. App'x. 126, 128 (3d Cir. 2006)

(reaffirming holding in Bieregu that "prison officials impinge upon the First Amendment rights

of prisoners when they open prisoners' legal mail outside the presence of the addressee

prisoner"). To state a First Amendment claim for interference with a prisoner's legal mail, a



                                                 11
plaintiff must allege that the interference was done according to a "pattern and practice." Jones

v. Brown, 461 F.3d 353,359 (3d Cir. 2006) ("A state pattern and practice ... of opening legal

mail outside the presence of the addressee inmate ... impinges upon the inmate's right to

freedom of speech."). A prisoner may allege that actions were taken pursuant to a pattern or

practice without the existence of a "blanket policy." See, e.g. id. (distinguishing between "a

pattern and practice" and an "explicit policy"). Prisoners need not allege or prove any "actual

injury" beyond direct injury to their First Amendment right to use the mails. Taylor, 196 F.

App 'x at 128. Courts have found that mere isolated incidents of interference without evidence of

an improper motive, are insufficient to establish a First Amendment violation. See, e.g Nixon v.

Sec '.Y Pa. Dep 't of Corr., 501 F. App'x 176, 178 (3d Cir. 2012) ("[T]he District Court correctly

determined that Nixon's claim alleging a single, isolated interference with his personal mail was

insufficient to constitute a first Amendment violation."); Beese v. Liebe, 51 F. App'x. 979, 981

(7th Cir. 2002) (dismissing First Amendment Claim based on allegations that four pieces of legal

mail had been opened outside of inmate's presence, since the inmate presented no evidence that

his legal mail had been intentionally opened, and where the inmate merely speculated that the

prison official intended to do so); Gardner v. Howard, 109 F.3d 427, 420-31 (8th Cir. 1997).

       While Miller generally alleges interference with his legal mail, his Complaint fails to set

forth specific factual averments describing how any named Defendant was personally involved

in the interference. Other than a bald allegation of a conspiracy, he also makes no allegation that

the interference was part of a pattern and practice. Without at least a modicum of factual

specificity on these points, the Court must conclude that Miller has failed to state a plausible

claim of interference with legal mail under the First Amendment. See Taylor, 196 F. App'x at

128 (stating that the inmate must allege the "personal involvement on the part of the Defendants



                                                 12
in the a11eged pattern and practice of opening his mail"). The Court cannot, however, state that

.'.vtiller can never successfully state a plausible First Amendment claim. Accordingly, this claim

will be dismissed without prejudice pursuant to 28 U.S.C. § l 915(e)(2)(B)(ii).

       Because the legal mail claim is unrelated to the balance of his other claims, the claim is

subject to severance under Federal Rule of Civil Procedure 21. Rule 20 allows a plaintiff to join

multiple defendants in one action if: (a) "any right to relief is asserted against them jointly,

severally, or in the alternative with respect to or arising out of the same transaction, occurrence,

or series of transactions or occurrences"; and (b) "any question oflaw or fact common to all

defendants will arise in the action." "For courts applying Rule 20 and related rules, 'the impulse

is toward entertaining the broadest possible scope of action consistent with fairness to the parties;

joinder of claims, parties and remedies is strongly encouraged."' Hagan v. Rogers, 570 F.3d

146, 153 (3d Cir. 2009) (quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 724

(1966)).

       "But this application, however liberal, is not a license to join unrelated claims and

defendants in one lawsuit." McKinney v. Prosecutor's Office, Civ. A. No. 13-2553, 2014 WL

2574414, at *14 (D.N.J. June 4, 2014) (internal quotations omitted). "Thus multiple claims

against a single party are fine, but Claim A against Defendant 1 should not be joined with

unrelated Claim B against Defendant 2." George v Smith, 507 F.3d 605, 607 (7th Cir. 2007).

Indeed, "[t]he courts[] ... have frowned on prisoners' attempts to lump together their

multifarious grievances about life in a single prison, let alone multiple prisons." McKinney,

2014 WL 2574414, at* 15. To remedy a misjoinder, a Court may add or drop a party or sever

any claims. Fed. R. Civ. P. 21. "A district court has broad discretion in deciding whether to




                                                  13
sever a party pursuant to Federal Rule of Civil Procedure 21." Boyer v. Johnson Matthey, Inc,

Civ. A. No. 02-8382, 2004 WL 835082, at *I (E.D. Pa. Apr. 16, 2004).

       Here, the factual allegations concerning the opening of legal mail presents a distinct set

of events. For this reason, Miller will be granted leave to reassert the claim in a separate lawsuit.

V.     CONCLUSION

       For the foregoing reasons, the Court will dismiss Miller's Complaint for failure to state a

claim, pursuant to 28 C.S.C. § l 915(e)(2)(B)(ii). See Hernandez v Corr. Emergency Response

Team, 771 F. App'x 143 (3d Cir. 2019) (per curiam) (affirming dismissal of amended complaint

where inmate "alleged in his complaint that when he and all other prisoners were moved from

SCI Graterford to SCI Phoenix, many prisoners' possessions were destroyed or damaged,

including his legal materials"). However, Miller will be permitted to file a second amended

complaint, limited to his claim involving the loss or destruction of his orthopedic shoes. He will

also be granted leave to reassert the claim concerning the opening of his legal mail outside of his

presence in a separate lawsuit. An appropriate Order follows.

                                               BY THE COURT:




                                                 14
